Citation Nr: 0608659	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  95-28 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rhinitis, to 
include as secondary to service-connected residuals of a 
nasal fracture.

2.  Entitlement to service connection for sinusitis, to 
include as secondary to service-connected residuals of a 
nasal fracture.

3.  Entitlement to an increased evaluation for residuals of a 
nasal fracture, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active military service from June 1947 to May 
1950 and from August 1950 to June 1954.  He also served on 
periods of active duty for training between May 1958 and May 
1962.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In September 2003, the Board 
denied the issues on appeal, as well as service connection 
for chronic obstructive pulmonary disease (COPD).  

The veteran appealed that decision to the Court of Appeals 
for Veterans Claims (Court).  The Secretary of VA (Secretary) 
filed a motion to remand the claim because the Board failed 
to provide an adequate statement of reasons and bases with 
respect to VA's compliance with the notice provisions of 
38 U.S.C.A. § 5103(a).  In October 2004, the Court vacated 
the Board's September 2003 decision and remanded the case for 
readjudication consistent with the Secretary's motion.  

The Board remanded the issues currently on appeal, as well as 
the COPD claim, to the RO in March 2005.  The RO granted 
service connection for COPD in September 2005 and the veteran 
has not disagreed with the assigned evaluation.  The 
remaining issues are now before the Board for final appellate 
consideration.






FINDINGS OF FACT

1.  A March 1954 x-ray report revealed a crush fracture of 
the nose in good position. Service medical records are 
negative for any treatment or diagnosis of rhinitis or 
sinusitis.

2.  The preponderance of the medical evidence does not show 
that the veteran's currently diagnosed rhinitis or sinusitis 
are etiologically related to his active military service.

3.  The preponderance of the evidence does not show that the 
veteran's currently diagnosed rhinitis or sinusitis are 
proximately due to or aggravated by the residuals of his 
service-connected nasal fracture.

4.  The residuals of the veteran's service-connected nasal 
fracture are manifested by no more than a mildly deviated 
septum to the left.

5.  The veteran has not submitted evidence tending to 
establish that his service-connected residuals of a nasal 
fracture require frequent hospitalization or cause marked 
interference with employment beyond that contemplated in the 
schedular standards.


CONCLUSIONS OF LAW

1.  Service connection for rhinitis, to include as secondary 
to service-connected residuals of a nasal fracture, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2005).

2.  Service connection for sinusitis, to include as secondary 
to service-connected residuals of a nasal fracture, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2005).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a nasal fracture have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6502 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

In this case, the RO sent correspondence in June 2005; a 
rating decision in December 1994; a statement of the case in 
March 1995; and supplemental statements of the case in July 
2000, March 2002 and September 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Factual Background

According to the veteran's service medical records, a March 
15, 1954, x-ray revealed a crush fracture of the nose in good 
position.  On March 22, 1954, the veteran returned for a 
recheck and the tape was removed.  Separation examination in 
May 1954 noted no defects other than enlarged tonsils, not 
considered disabling.  On examination in May 1958, the 
veteran's nose, sinuses, and lungs were determined to be 
normal on clinical evaluation and the veteran denied any nose 
trouble, sinusitis, or hay fever.  A review of service 
medical records is negative for any treatment or diagnosis of 
rhinitis or sinusitis.

The veteran underwent a VA examination in March 1977.  He 
reported that he injured his nose while on shore liberty in 
approximately 1952.  He was treated at the base dispensary as 
an outpatient and his nose was x-rayed and strapped.  He did 
not have any trouble until the late summer of 1976 when he 
developed nasal congestion and obstruction.  He also 
dislodged what is described as a polyp approximately the size 
of a watermelon seed from the left nostril in September 1976.

On examination, there was edema of the turbinates and the 
mucous membranes of both nostrils.  They were noted to be 
pale and boggy but otherwise negative.  X-ray examination of 
the chest indicated that the lung fields were clear.  X-rays 
also revealed a fracture through the left nasal bone in good 
position.  There was a rounded density in the medial aspect 
of the right maxillary antrum compatible with the presence of 
a polyp or retention cyst.  The remainder of the paranasal 
sinuses had a normal transparency.  Diagnosis was 
"[r]esiduals, fracture of nose, with moderately severe nasal 
obstruction."

The veteran was admitted to the VA hospital in Decatur, 
Georgia on June 21, 1977, and discharged on July 28, 1977, in 
connection with an unrelated nonservice-connected disability.  
He complained that he was unable to breathe through his nose 
and physical examination revealed partial obstruction to air 
flow in both nostrils indicating some obstruction.  The 
veteran was seen in the ear, nose and throat (ENT) clinic and 
nasal polyps were found.  X-rays of the sinuses revealed a 
left maxillary sinusitis.  It was recommended that he have 
surgery and that he use Afrin nasal spray twice daily.

The veteran was admitted to the VA hospital in Gainesville, 
Florida on November 28, 1977, for a bilateral nasal 
polypectomy.  A history of sinus problems and total bilateral 
obstruction was noted.  He takes Actifed but has no 
allergies.  Physical examination at admission was normal 
expect for bilateral nasal polyps.  The veteran tolerated the 
procedure well and had good airways.  He was discharged on 
December 2, 1977, with no medications.

An ENT consultation was requested in December 1985.  The 
veteran was subsequently seen, presenting with recurrent 
polyposis and moderate nasal obstruction.  Physical 
examination revealed bilateral nasal polyps greater on the 
right.  Impression was nasal polyposis and the veteran was 
given Vancenase. 

The veteran underwent another nasal polypectomy in June 1986. 
ENT note dated in August 1986 indicates that the veteran was 
on Beconase.  Physical examination revealed a left sided 
polyp but there was no purulence noted.

VA outpatient records indicate that the veteran was seen in 
February 1993 with complaints of sinus congestion.  The 
examiner noted a recurrence of bilateral nasal polyps but not 
as large as the previous ones.  The plan was to shrink 
medically and he was given Depo Medrol and Decadron 
Turbinaure.  In March 1993, the polyps were still present but 
were much smaller.  A note dated in September 1993 indicates 
that the veteran was having regrowth of the polyps with 
almost complete obstruction of both nostrils.  There was also 
an acute infection that needed to be treated.  Notes through 
approximately June 1994 indicate diagnoses of left pneumonia, 
acute bronchitis, acute upper respiratory infection and 
chronic sinusitis.  Treatment included various antibiotics 
and Sudafed. 

The veteran underwent a VA nose and sinus examination in 
September 1994.  History was reported as repeated episodes of 
acute sinusitis secondary to the obstruction caused by nasal 
polyps.  On examination, the right and left nasal cavities 
were almost completely obstructed by large mucous nasal 
polyps.  There was good alignment of the septum and it was 
not considered a factor in airway obstruction.  The inferior 
meatus could not be visualized and was almost completely 
obliterated by polypoid degeneration of the inferior 
turbinates.  The turbinate structures had undergone complete 
polypoid change.  The entire surface contained no real 
respiratory type epithelium and was pale, boggy and polypoid 
in appearance.  The middle meati was filled with medunculated 
polyps but no pus was seen.  The middle turbinate was not 
recognizable as such and all that could be seen were large 
mucous polyps.  The spheno-ethmoidal recess and the olfactory 
area were covered by polyps.  X-ray examination of the nasal 
bones failed to reveal evidence of a fracture of the nasal 
bones.  Diagnoses were: chronic sinusitis and rhinitis, 
severe; recurrent nasal polyps, required repeated surgeries 
(more scheduled soon); and anosmia.

An October 1994 computed tomography (CT) scan confirmed 
extensive polyp disease with obstruction of the osteomata 
complex bilaterally.  In December 1994, the veteran underwent 
an endoscopic polypectomy for bilateral nasal polyps.

The veteran testified at a RO hearing in June 1995.  The 
veteran contended that the nature of the nasal fracture 
affected his breathing ability and resulted in the 
development of polyps.  He was a smoker but quit in 1986. His 
lung and breathing problems began in the early 1970's.

The veteran provided testimony at a hearing before the 
undersigned in November 1997.  The veteran reported that a 
Dr. T. told him that his nasal polyps were directly related 
to the broken nose that he suffered while in the military.  
He smoked for about 30 years but quit in the 1980's.  He had 
difficulty sleeping at night due to the coughing and 
breathing difficulties.  The veteran had never been able to 
breathe through his nose and has always breathed through his 
mouth.  The veteran first started smoking when he went into 
the Army and smoked continuously until the time that he quit.

The veteran underwent a VA nose and sinus examination in 
November 1998.  The veteran reported that he had occasional 
difficulty with nasal obstruction but the majority of time he 
was able to breathe well through his nose.  He had been using 
nasal steroids for many years due to his nasal polyposis and 
had difficulty with purulent discharge from the nose on a 
daily basis.  He had associated asthma and COPD and his 
breathing worsened when his polyps worsened.  He did not have 
problems with allergic attacks, such as frequent sneezing and 
itchy eyes.  Nasal examination showed bilateral polypoid 
mucosal changes within the bilateral ethmoid cavities.  On 
anterior rhinoscopy, the septum was noted to be mildly 
deviated to the left. 

The examiner noted that the veteran had a history of previous 
nasal fracture.  The examiner stated that although nasal 
fracture was not a cause of allergic rhinitis, resulting 
septal deviation from nasal fracture can significantly worsen 
sinonasal complaints, including allergic rhinitis and 
sinusitis.  It was clear that the patient had problems with 
nasal polyposis and allergic rhinitis.  Those problems surely 
exacerbated his asthma at times.  Those problems may also 
have been worsened by the patient's preexisting septal 
deviation from his previous nasal fracture.

In April 2003, the Board received an expert medical opinion 
from the Associate Chairman, Otolaryngology, Department of 
Surgery.  The opinion reviewed the veteran's medical history 
in detail.  The opinion also provided that according to the 
chart the patient did have a non-displaced nasal fracture in 
1952.  There was no evidence or literature that the examiner 
was aware of that associated a nasal fracture with developing 
rhinitis or polyposis.  The radiologic and physical exams the 
patient had did not demonstrate any significant nasal septal 
deformity.  There was a relationship between nasal polyposis 
and asthma.  Patients with a history of nasal polyposis 
experience worsening of their asthma with worsening of their 
nasal polyps.  However, the examiner did not find any 
relationship between the veteran's nasal fracture and the 
development of his nasal polyps and asthma.  The patient had 
been diagnosed as having allergic rhinitis.  The examiner 
could not find any allergic work-up in the patients chart to 
confirm that he indeed had allergic rhinitis.

The examiner summarized that he did not find any significant 
relationship between the patient's nasal fracture, suffered 
in 1952, and his subsequent development of allergic rhinitis, 
nasal polyposis, asthma, and COPD.

The report of a July 2005 VA examination provides that the 
veteran had no deviation of the septum and no nasal 
obstruction that could be identified.  The pertinent 
diagnosis was fracture of the nasal bone with normal results 
and status-post septoplasty with normal size nasal passages.

Analysis

The veteran contends that he developed rhinitis and sinusitis 
as a result of his service-connected nasal fracture.  He also 
contends that the current 10 percent evaluation for the 
residuals of his service-connected nasal fracture does not 
adequately reflect the severity of his disability.

Service connection for rhinitis and sinusitis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The medical evidence of record indicates that the veteran has 
been diagnosed with rhinitis and sinusitis.  Therefore, there 
is evidence of current disability.  On review of the service 
medical records, there is no evidence that the veteran 
received treatment during service for his claimed 
disabilities.  The first evidence of treatment and diagnosis 
is many years after service.  Further, there is no medical 
evidence of record indicating a relationship between the 
veteran's claimed disabilities and his active military 
service.  Therefore, service connection on a direct basis for 
rhinitis and sinusitis is not warranted.

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

On examination in November 1998, the examiner indicated that 
a nasal fracture was not the cause of allergic rhinitis but 
the examiner stated that resulting septal deviation from 
nasal fracture can significantly worsen rhinitis and 
sinusitis and suggested that the veteran's problems may have 
been worsened by the preexisting septal deviation from his 
service-connected nasal fracture.

The examiner who offered the April 2003 opinion stated that 
he did not find any significant relationship between the 
veteran's nasal fracture and his subsequent development of 
allergic rhinitis, nasal polyposis, asthma and COPD.

On review, the Board finds the April 2003 opinion to be 
highly probative and assigns it greater weight than the 
November 1998 opinion for various reasons.  First, the 
opinion rendered by the November 1998 examiner is speculative 
in that it suggests that the veteran's problems "may" have 
been worsened by the veteran's preexisting septal deviation.  
It is unclear what "problems" the examiner is referring to 
and this opinion is not entirely consistent with the record 
in that the medical evidence does not demonstrate any 
significant nasal septal deformity.  Second, the examiner who 
offered the April 2003 opinion had the opportunity to review 
the veteran's complete claims folder and medical history, 
including the November 1998 VA examinations.  The April 2003 
opinion is responsive to the issues posed by these claims and 
provides adequate rationale for its findings and conclusions.

The Board acknowledges the medical literature regarding 
disorders of the respiratory system submitted by the veteran.  
The veteran specifically pointed out selected text stating 
that "[n]asal infections,..., sometimes spread into the 
sinuses as well as into the rest of the respiratory system," 
and also that "[a] deformity of the nose, such as a deviated 
septum (...), may increase your susceptibility to sinusitis 
by obstructing the nasal airways."  This general medical 
information, however, does not outweigh the April 2003 
opinion that is based on the veteran's medical history as set 
forth in the claims folder.

The Board acknowledges the veteran's repeated contentions 
that his rhinitis and sinusitis are related to or aggravated 
by his service-connected nasal fracture.  The veteran, 
however, is not competent to render a medical opinion 
regarding the etiology of his claimed disabilities.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (lay persons are not 
competent to offer medical opinions).

Accordingly, the Board finds that the preponderance of the 
evidence does not show that the veteran's claimed 
disabilities were incurred during service, or proximately due 
to or aggravated by his service-connected nasal fracture.

Increased evaluation for residuals of a fractured nose

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to the rating schedule, the RO evaluated the 
residuals of the veteran's nasal fracture under Diagnostic 
Code 6599-6502.  With regard to this diagnostic code, the 
Board notes that the regulations regarding respiratory 
disorders were revised effective October 7, 1996.  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from October 7, 1996, under both the former 
criteria and the current regulations in order to ascertain 
which version is most favorable to his claim, if one is more 
favorable than the other.

The revised criteria, however, may not be applied earlier 
than the effective date of the revised regulations.  38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 33422 
(2000).

Under the previous and revised diagnostic criteria, a 10 
percent evaluation is the maximum schedular evaluation.  38 
C.F.R. § 4.97, Code 6502 (1996); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2005).  The veteran's service-connected disability 
is currently evaluated as 10 percent disabling.  Thus, under 
either the former or revised criteria, the veteran is 
receiving the maximum schedular evaluation and an increase 
under Diagnostic Code 6502 is not available.

Medical evidence indicates that the veteran has nasal 
polyposis but does not establish a relationship between the 
veteran's nasal fracture and the subsequent development of 
polyps.  Therefore, the occurrence of nasal polyps and 
associated problems are not for consideration when evaluating 
the residuals of the veteran's service-connected nasal 
fracture and an increased evaluation based on the application 
of additional diagnostic codes (such as Diagnostic Codes 
6510-6514 for sinusitis or Diagnostic Code 6522 for 
rhinitis), is not appropriate.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's residuals of a nasal 
fracture, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against each of the 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for rhinitis, to include as secondary to 
service-connected residuals of a nasal fracture, is denied.

Service connection for sinusitis, to include as secondary to 
service-connected residuals of a nasal fracture, is denied.

An evaluation in excess of 10 percent for residuals of a 
nasal fracture is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


